Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00179-CR

                                      Johnnie GUYTON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CR-4296
                           Honorable Ron Rangel, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we MODIFY the trial court’s judgment
to reflect that appellant Johnnie Guyton pled “not true” to the enhancement paragraph in the
indictment and to delete the language “Plus Atty Fees,” and we AFFIRM the judgment AS
MODIFIED. We ORDER the Bexar County District Clerk to prepare an Amended Bill of Costs
to reflect the deletion of attorney’s fees.

       SIGNED June 25, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice